                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

MARINO LEYBA,

        Plaintiff,

v.                                                            Case No. 19-cv-0826 KWR-KRS

STATE OF NEW MEXICO
DEPARTMENT OF CORRECTIONS, et al,

        Defendants.



                          MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Plaintiff Marino Leyba’s Pro Se Civil Rights Complaint

(Doc. 1). He seeks damages on the ground that his state criminal sentence is illegal. Having

reviewed the matter sua sponte under 28 U.S.C. § 1915(e), the Court concludes Plaintiff’s claims

fail as a matter of law. The Court will therefore dismiss the Complaint with prejudice.

Background1

        Plaintiff pled guilty to some unspecified crime in New Mexico’s First Judicial District

Court. (Doc. 1 at 2, 4). Although Plaintiff does not indicate what sentence he received, he contends

the sentence is illegal. Id. at 4-6. It appears the sentence includes an aggravating-circumstance

enhancement under N.M.S.A. § 31-18-15.1(D). Id. at 4. Plaintiff alleges the enhancement

increased the sentence beyond the “maximum authorized by law.” Id. at 5. He also contends he

would not have entered a plea, had the state prosecutors notified him about the enhancement. Id.

at 4. Alternatively, Plaintiff alleges he was not competent to enter a plea. Id. at 5.



1
        For the purpose of this ruling, the Court assumes the facts in the Complaint (Doc. 1) are
true.
        Based on these facts, the Complaint raises claims for due process violations and “deliberate

indifference to Plaintiff’s [illegal] sentence.”       (Doc. 1 at 5).   The Complaint names three

Defendants: (1) the New Mexico Department of Corrections; (2) District Attorney Yvonne

Chicoine; and (3) District Attorney Petra Schwartz. Id. at 1, 3. Plaintiff seeks $150,000 in damages

under 42 U.S.C. § 1983. Id. at 8. He obtained leave to proceed in forma pauperis, and the matter

is ready for initial review.

Standards Governing Initial Review

        Section 1915(e) of Title 28 requires the Court to conduct a sua sponte review of all civil

complaints filed while an individual is incarcerated. The Court must dismiss any inmate complaint

that is frivolous, malicious, or “fails to state a claim on which relief may be granted.” 28 U.S.C. §

1915(e). The Court may also dismiss a complaint sua sponte under Rule 12(b)(6) if “it is patently

obvious that the plaintiff could not prevail on the facts alleged, and allowing [plaintiff] an

opportunity to amend [the] complaint would be futile.” Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir. 1991) (quotations omitted). The plaintiff must frame a complaint that contains “sufficient

factual matter, accepted as true, to ‘state a claim for relief that is plausible on its face.’” Ashcroft

v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

        Because Plaintiff is pro se, his “pleadings are to be construed liberally and held to a less

stringent standard than formal pleadings drafted by lawyers.” Hall, 935 F.2d at 1110. While pro

se pleadings are judged by the same legal standards that apply to represented litigants, the Court

can overlook the “failure to cite proper legal authority, … confusion of various legal theories, …


                                                   2
poor syntax and sentence construction, or … unfamiliarity with pleading requirements.” Id.

However, it is not the “proper function of the district court to assume the role of advocate for the

pro se litigant.” Id.

Analysis

        The Complaint raises claims under 42 U.S.C. § 1983, which “requires the deprivation of a

civil right by a ‘person’ acting under color of state law.” McLaughlin v. Bd. of Trustees, 215 F.3d

1168, 1172 (10th Cir. 2000). The plaintiff must allege that each government official, through the

official’s own individual actions, personally violated the Constitution. See Trask v. Franco, 446

F.3d 1036, 1046 (10th Cir. 1998). There must also be a connection between the official conduct

and the constitutional violation. See Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th Cir. 2008);

Trask, 446 F.3d at 1046.

        Applying these standards, Plaintiffs does not state a cognizable claim against any

Defendant. As a state agency, the “New Mexico Department of Corrections [NMDOC] is not a

‘person’ subject to suit under § 1983.” See Blackburn v. Department of Corrections, 172 F.3d 62,

63 (10th Cir. 1999). Prosecutors Chicoine and Schwartz are also absolutely immune from suit for

actions “taken in connection with the judicial process.” Imbler v. Pachtman, 424 U.S. 409, 431

(1976). This includes initiating a prosecution and conducting plea negotiations. See Pfeiffer v.

Hartford Fire Ins. Co., 929 F.2d 1484, 1490 (10th Cir. 1991); Nielander v. Board of County

Com’rs., 582 F.3d 1155, 1164 (10th Cir. 2009). Plaintiff therefore cannot sue Chicoine, Schwartz,

or the NMDOC, even if he received an above-guideline sentence.

        Alternatively, the requested relief is barred under Heck v. Humphry, 512 U.S. 477, 487

(1994). Heck held that the Federal Court must dismiss any § 1983 damages claim that, if resolved


                                                 3
in the plaintiff’s favor, would necessarily imply the invalidity of his conviction or sentence. Id. at

487. Compensating Plaintiff for any illegal sentence would clearly imply that the state criminal

judgment is invalid.    See Denney v. Werholtz, 348 Fed. App’x 348, 351 (10th Cir. 2009)

(unpublished) (affirming district court’s application of Heck to plaintiff’s § 1983 claim challenging

an “indeterminate [state] sentence”).

       For these reasons, the Complaint fails to state a claim upon which relief can be granted.

The Court will dismiss the Complaint pursuant to 28 U.S.C. § 1915(e).

The Court Declines to Sua Sponte Invite an Amendment

       Having determined the complaint must be dismissed, the Court will sua sponte consider

whether to allow Plaintiff to amend the pleading. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th

Cir. 1991). Pro se prisoners should normally be given an opportunity to remedy defects in their

pleadings. Id. However, courts need not order an amendment when any amended claims would

also be subject to immediate dismissal under Fed. R. Civ. P. 12(b)(6) or 28 U.S.C. § 1915. See

Bradley v. Val-Mejias, 379 F.3d 892, 901 (10th Cir. 2004). As a matter of law, Plaintiff cannot

recover money damages from the parties responsible for his state prosecution or sentence.

Challenges to a state sentence must be brought through a 28 U.S.C. § 2254 habeas corpus

proceeding. See McIntosh v. U.S. Parole Comm'n, 115 F.3d 809, 811 (10th Cir. 1997). The Court

therefore declines to sua sponte order an amendment and will dismiss the Complaint with prejudice.

The Court will also direct the Clerk’s Office to mail Plaintiff a form 28 U.S.C. § 2254 petition, if

he wishes to challenge to state sentence through a habeas proceeding.

       IT IS ORDERED that Plaintiff’s Civil Rights Complaint (Doc. 1) is DISMISSED with

prejudice pursuant to 28 U.S.C. § 1915(e); and the Court will enter a separate judgment consistent


                                                  4
closing the civil case.

        IT IS FURTHER ORDERED that the Clerk’s Office shall MAIL Plaintiff a form 28

U.S.C. § 2254 habeas petition along with a form application to proceed in forma pauperis.




                                               5
